Black, J.
The defendant prosecutes this appeal from a judgment in favor of the plaintiff rendered in a personal-damage suit. Plaintiff is a married woman of the age of forty-five years. She and her son, fifteen years of age, became passengers at Odessa for Higbee on the defendant’s morning train. A hundred or more persons got on the train at the first-named place for an intermediate station, so that the local cars were crowded. Several witnesses testify that the conductor of the train *247directed the plaintiff and her son to get in a rear coach, designed for through passengers, and it is an undisputed fact that they took a seat in the front end of the rear car. She had in her hands a long pasteboard shoe-box and a small hand-satchel, and the boy had in his care a hand-valise and a small paper box. The conductor told the porter of the car where she would get off, and the porter had a conversation with her before she reached Yates, which was the station next west of Higbeebut there is much conflict in the evidence as to what he said to her.
Her evidence is to the following effect: “The porter passed through the car and stopped at the door; he and the conductor had a conversation ; he then came to me and said : ‘ The next time the train stops, that will be at Yates. You cannot reach the platform from this car; you go in the car two cars ahead of this, or you cannot get out.’ The porter gave me that direction, and I supposed it was an order from'the conductor.” She says she and her son got up and started forward as soon as the train stopped at Yates ; that her son went out on the platform first and one of the two doors closed; that she opened it as quick as she could ; that she got out on the platform and just as she -stepped on it the car started and she fell off head foremost. She says, “I suppose it was the jerk of the cars,” and, again, “ I was jerked off and rolled down in a ditch.” The boy says the porter told them to go two coaches ahead when they got to Yates. There is much evidence to the effect that the train stopped at Yates but a few seconds, not long enough to enable persons to pass through two coaches, and that plaintiff and her son started forward as soon as the cars stopped.
The porter says it was his duty to assist ladies, children and infirm persons on and off the cars; that he told plaintiff the car she was in would not reach the platform at Higbee, and before they reached that place he would assist her in going forward two coaches, so that she could get off on the platform. There is other *248evidence tending to show that the car began to move before she left her seat; that she was found one-fourth of a mile beyond the platform at Yates, and that she said she got dizzy while on the platform.
Before the accident she was a stout woman, and made a living for herself and son as a seamstress, earning about $20 per month. Though no bones were broken she received several wounds, and since that time has not had the full use of one leg and arm and still suffers much, and is able to perform but little work. The verdict was for $3,000.
I. If the defendant’s servants directed the plaintiff to move to the third car forward of the one in which she was sitting as soon as the train stopped, and she undertook to obey the order, it devolved upon her to use ordinary care and diligence, considering her age, sex and surroundings. On the other hand it became the duty of the defendant to stop the train long enough to enable her to go to the car to which she had been directed, by the use of the care and diligence before mentioned; and a failure on the part of defendant to stop the cars for such a length of time was a breach of duty to her, entitling her to recover damages for the injuries occasioned thereby. These principles are all embraced in the plaintiff’s first and third instructions, and there was no error in giving them. Indeed, they required the jury to find the further fact that the defendant’ s servant negligently put the train in motion while she was on the platform, and before she could get across by the use of ordinary care and expedition.
There is no merit whatever in the claim that the verdict is unsupported by the evidence. It is true there is a conflict in the evidence, and especially as to the instruction of the porter, but it was for the jury to settle this matter. The six instructions given at the request of the defendant present most favorably the entire defense.
*249II. The fourth instruction given at the request of the plaintiff told the jury, that the law imposed upon a common carrier of passengers the utmost care in carrying them safely to the place of destination, and that the ■absence of the utmost care constituted such negligence as to render the carrier liable for all injuries resulting to the passengers, the passenger being free of contributory negligence.
By the second instruction given at the request of the defendant the court told the jury that railroad companies were not insurers of the safety of passengers, and to entitle a passenger to recover it devolved upon her to show that the injury complained of was occasioned by the negligence of the company or its servants.
The defendant objects to the use of the words “utmost care,” but when the two instructions are taken together there is no valid objection to the plaintiff’s instruction. In Dougherty v. Railroad, 97 Mo. 447, which was a suit against a street railroad, we disapproved an instruction which required of the company the “exercise of the utmost human foresight, knowledge, skill and care.” This language, in the connection in which it was used in that case, conveyed the meaning that the carrier must use that precaution which one could use who knows beforehand that the accident will otherwise occur. The law does not require such foresight on the part of the carrier. 2 Shear. & Red. on Neg. [ 4 Ed.] sec. 496. This court has on several occasions approved the rule as given by Story, namely, that “passenger carriers bind themselves to carry safely those whom they take into their coaches, as far as human care and foresight will go; that is, for the utmost care and negligence of very cautious persons.” Story on Bail. :[ 9 Ed.] sec. 600.
The care required is that care, prudence and caution which a very careful and prudent person would use and exercise in a like business and under like circumstances (Gilson v. Railroad, 76 Mo. 283); or such skill, *250diligence and foresight as is exercised by a very cautions; person under like circumstances (Furnish v. Railroad, 102 Mo. 438); or the utmost care and skill which prudent, men are accustomed to use under similar circumstances. Shear. & Red. on Neg. [4 Ed.] sec. 405. If parties-would use the whole of some one of these or like definition or description of the duty of a carrier of passengers,, instead of selecting but a few words, there would be less, difficulty, and reversals prevented. Taking the two-instructions together in this case, we see no error in. them. The undisputed evidence shows that the train did not stop long enough to enable the plaintiff to go-through two cars to the third, and the real issue of fact, was as to the instructions given her by the porter.
III. The next complaint is that the court erred in-excluding evidence of the statement of the boy to the-effect that his mother jumped off the train. It appears, the train ran on some distance until the boy’s lamentations attracted the attention of some of the passengers.. It was then stopped and backed up to where she fell off.. The conductor says the boy then asked her why she-jumped off; and another person says he asked the boy how she got off, and he said she jumped off. His evidence is that he made no such statement. He says he-got across the platform, and was stepping in the door of' the second car when he missed his mother, and that he did not see her fall; that he then got down on the step and saw heron the ground “away back.” He then commenced crying.
This evidence of what the boy said, it is urged, was part of the res gestee., and, therefore, should not have been excluded. The boy was with his mother, it is true, and the statements were quite clearly connected with the fact at issue, and, hence, we have some of the elements of declarations constituting part of the res gestee. Leahey v. Railroad, 97 Mo. 165, and cases cited. But he says in the most emphatic terms that he did not see his mother when she fell and did not miss her until he *251had opened the second car door, and this evidence seems to stand undisputed. It is evident that if he made the statements at all they were mere conclusions drawn by the operation of his mind and not the spontaneous exclamations of the real cause, and we think they were properly excluded. State v. Elkins, 101 Mo. 344. These alleged statements were allowed to stand for the purpose of contradicting his evidence and for that purpose were not excluded.
IY. The instruction on the measure of damages declares that if the jury find for the plaintiff £- they will, in assessing her damages, take into consideration her loss of time, expenditure of money, pain, suffering and mental anguish, as well as her future state of health and strength, resulting directly and immediately from the injuries sustained, not exceeding the sum of $10,000.”
There is evidence that the plaintiff received the services of three or four physicians, and damages to the amount of $200 are claimed in the petition for debts contracted for medical services ; but there is not a word of evidence as to the amount of the charges of these physicians, or any of them, nor is there any evidence as to any other expenses incurred. In the case of Murray v. Railroad, 101 Mo. 236, due proof of the amount of the surgeon’s bill was made, and the only omission was as to the expenses of nursing, the time during which nursing was required being fixed by the evidence. We said it might be presumed that jurors were familiar with the value of such services, and, the verdict being deemed moderate in amount, we declined to reverse the judgment because of the omission. We cannot say the same of physicians’ services. The case is more like that of Duke v. Railroad, 99 Mo. 347. If parties will overlook evidence of expenses incurred and yet include such expenses in the element of damages to be allowed, they must be prepared for a reversal of the judgment.
Because of this error the judgment is reversed, and the cause remanded for new trial.
All concur.